Appellant suggests that, since this matter is before us on suspensive appeal and since we dismissed that appeal and since it was on a devolutive appeal of an alleged creditor that we set aside the judgment appointing the administratrix and the judgment homologating the account, if, pending the decision by us in the matter which was before us on devolutive appeal, the administratrix distributed the funds, the judgment of homologation may be considered as sufficient for that distribution and may deprive all parties at interest of any claim which they may otherwise have had against the surety on the bond of the administratrix.
We call attention to the fact that the appointment of the administratrix and the homologation of her account were set aside because of the absolute nullity of the succession proceedings due to want of jurisdiction in the court a qua.
The rehearing is refused.
Rehearing refused.